Citation Nr: 0841390	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  03-30 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation from March 19, 
1997 to October 14, 2004 for residuals of a left thumb 
fracture.

2.  Entitlement to an increased evaluation for residuals of a 
left thumb fracture from October 15, 2004, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Duvall, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1970 
to April 1972 and from June 1972 to June 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  From March 19, 1997 to October 14, 2004, residuals of a 
left thumb fracture included normal x-ray examinations.  The 
veteran could approximate the left thumb to the tips of his 
fingers and could flex the left thumb without significant 
discomfort.  There was pain on extension of the left thumb at 
the metatarsophalangeal joint extending distally.  Grasping 
strength was 4 out of 5.  There was weakness with extension 
of the left thumb.  There was full range of motion of the 
left thumb joint.  

2.  Since October 15, 2004, competent medical evidence of 
record demonstrates that the veteran was able to produce a .5 
cm gap between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers.  There was pain on 
extension of the left thumb at the metatarsophalangeal joint 
extending distally.  Upon evaluation of the hand as a unit, 
there was a 1 cm gap between the thumb and the fingers.  The 
veteran could not flex the left thumb without significant 
discomfort.  Grasping strength was 3 out of 5 with left thumb 
flexion.  There was weakness with extension of the left thumb 
and decreased range of motion of the left thumb joint.  No 
additional limitations were noted with repetition of movement 
during the physical examination as related to pain, fatigue, 
incoordination, weakness, or lack of endurance.  An x-ray 
examination confirmed diagnosis of traumatic arthritis of the 
left thumb.  There was no edema, effusion, muscle spasms, or 
atrophy.  There was guarding, pain to palpation of the 
interphalangeal joint, and decreased dexterity with grasping 
and twisting.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
residuals of a left thumb fracture from March 19, 1997 to 
October 14, 2004 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5224 (2008); 38 C.F.R. § 4.71a, Diagnostic 
Code 5224 (2002).

2.  The criteria for an increased rating for residuals of a 
left thumb fracture from October 15, 2004 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5224 (2008); 
38 C.F.R. § 4.71a, Diagnostic Code 5224 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to a 
compensable evaluation for residuals of a left thumb fracture 
from March 19, 1997 to October 14, 2004 and entitlement to an 
increased evaluation for residuals of a left thumb fracture 
from October 15, 2004 to present, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  A June 2006 Board remand determined that the 
veteran thus far had received insufficient notice regarding 
the types of evidence required to prove his claim for 
entitlement to an increased evaluation.  In compliance with 
the directives of the June 2006 Board remand, the RO sent the 
veteran a June 2006 letter notifying him that evidence was 
needed to show that residuals of a left thumb fracture had 
increased in severity.  Stegall v. West, 11 Vet. App. 268 
(1998).  The letter stated that VA would obtain any VA 
medical records or other medical treatment records of which 
the veteran informed the VA.  It also stated that the veteran 
could submit his own statements or statements from other 
people describing his physical symptoms, including statements 
from employers as to job performance, lost time or other 
information regarding how the disorder affects the veteran's 
ability to work.  The letter notified the veteran of the 
assignment of effective dates or disability evaluations and 
provided notice that there must be evidence of the effect of 
the disorder on employment and daily life, but did not 
provide notice of the specific requirements of the diagnostic 
code to qualify for a higher rating.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43-44 (2008); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although notice errors 
are presumed prejudicial, reversal is not required if VA 
demonstrates that the error or errors did not affect the 
essential fairness of the adjudication.  Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although notice errors are presumed prejudicial, reversal is 
not required if VA can demonstrate that the error did not 
affect the essential fairness of the adjudication); Simmons 
v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007) (noting that 
notice deficiencies are prejudicial unless VA shows that the 
purpose of the notice was not frustrated).  Here, the 
essential fairness of the adjudication was not affected 
because a reasonable person would be expected to understand 
what was needed:  the veteran was informed of the specific 
diagnostic code requirements to qualify for a higher rating 
in the September 2003 statement of the case, the December 
2004 rating decision, and the July 2008 statement of the case 
and the veteran was represented throughout the process by an 
accredited veterans service organization.  See Sanders, 487 
F.3d at 889.  Moreover, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons, 487 F.3d at 896; 
Sanders, 487 F.3d at 889.

The veteran's service treatment records, VA examination 
records, VA medical records, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

At the February 2006 Board hearing, the veteran testified 
that his left thumb disorder had worsened.  The veteran was 
provided with a VA orthopedic examination in June 2008.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings 
are, however, appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Service connection for residuals of a left thumb fracture 
were granted by an August 1997 rating decision and a 
noncompensable evaluation was assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5224, effective March 19, 1997.  In 
August 2001, the veteran filed his current claim seeking an 
increased rating.  In a May 2003 rating decision, the RO 
continued the noncompensable evaluation.  The veteran filed a 
notice of disagreement in June 2003.  The RO sent the veteran 
a statement of the case in September 2003.  The veteran filed 
an appeal in October 2003.  In a December 2004 rating 
decision, the RO assigned a 10 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5224, effective October 
15, 2004 and continued the noncompensable evaluation from 
March 19, 1997 to October 14, 2004.  The veteran received a 
Board hearing in February 2006.  After a June 2006 Board 
remand, the veteran received a June 2008 VA orthopedic 
examination and a July 2008 statement of the case.  

The veteran's service-connected disorder is evaluated under 
Diagnostic Code 5224.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, including, effective 
August 26, 2002, the rating criteria for evaluating 
impairment of a single finger.  See 67 Fed. Reg. 48784-48787 
(July 26, 2002).  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
must apply the regulatory version that is more favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Therefore, the Board must evaluate the veteran's 
claim under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  In a recent 
opinion, however, VA's Office of General Counsel determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  The Board can apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

In the September 2003 Statement of the Case, the RO 
considered the new regulations and the new rating criteria 
were provided to the veteran and his representative.  
Therefore, there is no prejudice to the veteran by this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The relevant criteria differences between the old and new 
regulations of 38 C.F.R. § 4.71a, Diagnostic Code 5224 are as 
follows.  Prior to August 26, 2002, Diagnostic Code 5224 
provided that with only one joint of a digit ankylosed or 
limited in its motion, the determination will be made on the 
basis of whether motion is possible to within two inches (5.1 
cm) of the median transverse fold of the palm; when so 
possible, the rating will be for favorable ankylosis, 
otherwise unfavorable.  With the thumb, the carpometacarpal 
joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.  After August 26, 
2002, Diagnostic Code 5224 provided that if only the 
carpometacarpal and interphalangeal joint is ankylosed, and 
there is a gap of more than two inches (5.1 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, evaluate as unfavorable ankylosis.  If 
only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm. or less) 
between the thumb pad and the fingers with the thumb pad 
attempting to oppose the fingers, evaluate as favorable 
ankylosis.

In a September 1998 VA examination, an x-ray examination of 
the left thumb was normal and showed no bone or joint 
abnormality.  In a September 1998 VA bones examination, there 
was no swelling of the metacarpophalangeal joint and the 
interphalangeal joint.  Palpation of the metacarpophalangeal 
joint and interphalangeal joint revealed no tenderness.  
Range of motion revealed flexion in the metacarpophalangeal 
joint was 0 to 50 degrees, flexion of the interphalangeal 
joint was 0 to 60 degrees, and extension was 0 to 30 degrees.  
The diagnosis was history of fracture left thumb with minimal 
functional residual.

In an October 2001 VA medical record, an x-ray examination 
revealed an essentially unremarkable study of the left thumb.  
In another October 2001 VA medical record, the veteran 
reported pain in the left thumb at the metacarpophalangeal 
joint and traumatic arthritis of the left thumb.  Upon 
examination, the left metacarpophalangeal joint was tender at 
the radial aspect and there was a slight bony prominence of 
the left first metacarpophalangeal joint versus the right.  
There was intact flexion and extension of the left thumb.  
The examiner ordered an x-ray examination of the left thumb.

In a January 2002 VA medical record, the veteran reported 
pain in the left thumb and that he broke his thumb during 
military service.  The examiner noted that a recent x-ray 
examination showed no abnormalities.  

In a July 2002 VA medical record, the veteran reported left 
thumb soreness due to lifting.  Upon examination, there was 
no visible joint effusion of the left thumb and movement was 
intact.

In an April 2003 private medical record, the diagnosis was 
osteoarthritis of the hand, left thumb.  

In a May 2003 VA examination of the hand, thumb, and fingers, 
the examiner found that the veteran could approximate the 
left thumb to the tips of his fingers and could flex the left 
thumb without significant discomfort.  There was pain on 
extension of the left thumb at the metatarsophalangeal joint 
extending distally.  Grasping strength was 4 out of 5.  Using 
a goniometer to measure the passive and active range of 
motion, there was weakness with extension of the left thumb.  
There was full range of motion of the left thumb joint.  No 
additional limitations were noted with repetition of movement 
during the physical examination as related to pain, fatigue, 
incoordination, weakness, or lack of endurance.  The examiner 
noted that a 2001 x-ray examination of the left thumb was 
within normal limits.  The diagnosis was fracture of the left 
thumb, healed, and DeQuervain syndrome (an inflammation of 
the sheath or tunnel that surrounds two tendons that control 
movement of the thumb), left thumb, mild to moderate.

In March 2004 and September 2004 VA medical records, the 
veteran reported chronic pain of the left thumb.

In an October 2004 VA examination of the hand, thumb, and 
fingers, the veteran reported that the left thumb was stiff, 
that he could not move it, the pain was 8 out of 10, there 
was pain at the base of the thumb, and that it worsened with 
cold weather.  Upon examination, there was pain on extension 
of the left thumb at the metatarsophalangeal joint extending 
distally.  The patient could not approximate the left thumb 
to the tips of his fingers.  The veteran could not flex the 
left thumb without significant discomfort.  Grasping strength 
was 3 out of 5 with left thumb flexion.  There was weakness 
with extension of the left thumb.  There was decreased range 
of motion of the left thumb joint.  No additional limitations 
were noted with repetition of movement during the physical 
examination as related to pain, fatigue, incoordination, 
weakness, or lack of endurance.  The diagnosis was 
osteoarthritis of the left thumb, fracture of the left thumb, 
healed, and DeQuervain syndrome, left thumb, mild to 
moderate.  An addendum to this examination noted an x-ray 
examination which revealed mild degenerative changes at the 
interphalangeal joint of the left thumb.  The addendum also 
noted that x-rays confirmed the diagnosis of traumatic 
arthritis of the thumb.  

In a November 2004 VA examination of the hand, thumb, and 
fingers, the veteran reported that the left thumb was stiff, 
that he could not move it, the pain was 8 out of 10, there 
was pain at the base of the thumb, and that it worsened with 
cold weather.  Upon examination, the veteran could not 
approximate the left thumb to the tips of his fingers and 
could not flex the left thumb without significant pain.  
Using a goniometer, the passive and active range of motion 
was measured.  The metacarpophalangeal joint was 10 out of 
50, the dip joint was 10 out of 50, and the thumb palmar 
abduction was 5 out of 70.  The examiner noted that there was 
a significant limitation found with repetition of movement 
during the physical examination related to pain.  An x-ray 
examination revealed mild degenerative changes at the 
interphalangeal joint of the left thumb.  The diagnosis was 
osteoarthritis of the left thumb.

In a January 2007 VA medical record, the veteran reported 
more limited mobility of the left thumb.

In a February 2007 VA medical record, an x-ray examination 
revealed early degenerative changes of the left thumb and 
metacarpal.  

In a March 2008 VA bones examination, the veteran reported 
pain in the distal phalanx of the left thumb.  The veteran 
also reported that there were flare ups every two to three 
weeks which lasted one to two days and were severe in nature.  
The examiner noted that the veteran's impression of the 
extent of effects of flare ups on limitation of motion or 
other functional impairments was "none."  Upon examination, 
there was no inflammation, the bone was normal, the joint was 
abnormal, there was no limitation, and there was pain.  The 
metacarpal joint showed hyperextension was 30 of 30 degrees 
and flexion was 90 of 90 degrees.  Flexion of the 
interphalangeal joint was 100 of 100 degrees and extension of 
the proximal interphalangeal joint was 0 of 0 degrees.  There 
was increased pain with any movement.  There were no finger 
gaps and no further limitation or pain with three repeated 
efforts.  An x-ray examination showed mild decrease in joint 
space and marginal spurring at the interphalangeal joint of 
the first finger (i.e. thumb).  The x-ray examination 
diagnosis was mild degenerative changes in the 
interphalangeal joint of the left thumb.  The VA examination 
diagnosis was healed fracture left thumb.  The examiner noted 
"no significant effects" for general occupational effect 
and that there were no effects of the problem on usual daily 
activities.

In a June 2008 VA orthopedic examination, the veteran 
reported constant pain and decreased range of motion.  Pain 
increased with use.  The veteran reported that it affected 
his work and activities of daily living when he needs to 
grasp.  Upon examination, there was no edema, effusion, 
muscle spasms, or atrophy.  There was guarding to the left 
thumb.  There was pain to palpation of the interphalangeal 
joint.  There was no ankylosed joint noted to the left thumb.  
Evaluation of the hand in position of function showed that 
there was metacarpophalangeal flexion to 30 degrees and 
proximal interphalangeal joint function to 30 degrees.  Thumb 
abduction and rotation thumb pad faced the finger pads.  
Evaluation of the thumb as a single digit showed 
metacarpophalangeal joint function from 0 to 60 degrees with 
pain noted throughout the whole arc of motion.  
Interphalangeal joint function from 0 to 30 degrees with pain 
noted throughout the whole arc of motion.  Grip strength 
showed left hand at 65 pounds.  Pinch strength showed left 
hand at 9 pounds.  There was decreased dexterity with 
grasping and twisting.  Upon evaluation of the hand as a 
unit, there was a 1 cm gap between the thumb and the fingers.  
There was no gap between the tip of the fingers and the 
proximal crease of the palm.  There was a .5 cm gap between 
the thumb pad and the fingers with the thumb attempting to 
oppose the fingers.  Sensory was intact to light brush 
strokes.  The diagnosis was osteoarthritis to the left thumb, 
DeQuervain's to the left upper extremity, and status post old 
fracture to left thumb, healed.  The examiner was unable to 
determine without resorting to speculation whether pain, 
including pain on repetition, fatigue, weakness, lack of 
endurance, or incoordination caused additional functional 
loss to the left thumb.  

After reviewing the veteran's claim under both the old and 
new criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5224, the 
Board finds that the competent medical evidence of record 
fails to demonstrate that a compensable evaluation is 
warranted for residuals of left thumb fracture from March 19, 
1997 to October 14, 2004 as the medical evidence of record 
demonstrates that the veteran could approximate the left 
thumb to the tips of his fingers and could flex the left 
thumb without significant discomfort during this time period.  
Additionally, although an April 2003 private medical record 
included a diagnosis of osteoarthritis, there is no 
indication that an x-ray examination accompanied this 
diagnosis.  Accordingly, the Board finds that this diagnosis 
is of little probative value because it does not provide a 
rationale or examination findings, to specifically include a 
range of motion examination which would provide information 
on whether the left thumb met the old or new regulation 
criteria; therefore, although there is an osteoarthritis 
diagnosis prior to October 15, 2004, the Board finds this 
diagnosis to be an insufficient basis upon which to grant the 
veteran a compensable evaluation prior to October 15, 2004.  
Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(holding that the Board must assess the credibility and 
probative value of the medical evidence in the record).  
Under both the old and new criteria of Diagnostic Code 5224, 
the noncompensable rating is appropriate for the time period 
from March 19, 1997 to October 14, 2004.

After reviewing the veteran's claim under both the old and 
new criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5224, the 
Board finds that the competent medical evidence of record 
demonstrates that a 10 percent evaluation for residuals of a 
left thumb fracture from October 15, 2004 is appropriate as 
there was a .5 cm gap between the thumb pad and the fingers 
with the thumb attempting to oppose the fingers.  The 
regulations prior to August 2002 only account for whether the 
thumb can move to within two inches of the median transverse 
fold of the palm.  There is no indication that the veteran 
was unable to move the thumb to within two inches of the 
median transverse fold of his palm; therefore, under the old 
criteria, the veteran would receive a noncompensable rating.  
However, as the .5 cm gap between the thumb pad and the 
fingers with the thumb attempting to oppose the fingers is 
considered a favorable rating under the new criteria, an 
evaluation of 10 percent, but no more, is appropriate from 
October 15, 2004.  

The Board considered other potentially applicable diagnostic 
codes pertaining to the residuals of the left thumb fracture.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
Board considered Diagnostic Code 5228 as the veteran has a 
gap of less than one inch between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  
However, this diagnostic code renders a noncompensable 
rating.  Under VA regulations, separate disabilities arising 
from a single disease entity are to be rated separately so 
long as the symptomatology for one condition is not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  See 38 C.F.R. § 4.25(b) (2008); Esteban 
v. Brown, 6 Vet. App. 259 (1994).  The Board finds that the 
limitation of motion symptomatology of Diagnostic Code 5228 
is duplicative of the symptomatology of the ankylosis of 
individual digits of Diagnostic Code 5224.  Accordingly, the 
assignment of a separate evaluation for the residuals of a 
left thumb fracture is not warranted.

The Board has also considered whether there is any additional 
functional loss not contemplated within the evaluations.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); see also DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in 
evaluating and rating disabilities of the joints include: 
weakness; fatigability; lack of coordination; restricted or 
excess movement of the joint; or, pain on movement.  
38 C.F.R. § 4.45 (2008).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca, 8 Vet. App. at 206.  The competent medical 
evidence of record demonstrates that no additional 
limitations were noted with repetition of movement during the 
physical examinations as related to fatigue, incoordination, 
weakness, or lack of endurance.  Although the November 2004 
examiner found a significant limitation with repetition of 
movement during the physical examination related to pain, the 
medical evidence does not support the contention that he has 
limitation of motion and/or functional loss as a result of 
the service-connected disability.  The Board notes that the 
veteran reported pain in multiple medical records; however, 
even accepting that there is pain from residuals of the left 
thumb fracture, the rating schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  Limited motion of the left thumb results in 
a certain level of functional loss which is accounted for in 
the assignment of the 10 percent evaluation of Diagnostic 
Code 5224.  There is a lack of objective medical evidence 
showing that the veteran suffers any additional measurable 
functional loss and/or limitation of motion.  Accordingly, 
there is no additional functional loss not contemplated by 
these evaluations.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  Under Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), the Board cannot make a determination as to an 
extraschedular evaluation in the first instance.  See also 
VAOPGCPREC 6-96.  The RO considered 38 C.F.R. § 3.321(b)(1) 
in the September 2003 statement of the case.  Accordingly, 
the Board will address the possibility of the assignment of 
an extraschedular rating for residuals of the left thumb 
fracture.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of 
disability and symptomatology and is found to be inadequate, 
the Board must then determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the veteran's service-
connected residuals of a left thumb fracture.  The medical 
evidence fails to demonstrate that the symptomatology is of 
such an extent that application of the ratings schedule would 
not be appropriate.  In fact, as discussed in detail above, 
the symptomatology of the veteran's residuals of the left 
thumb fracture is specifically contemplated under the ratings 
criteria.  Accordingly, the Board finds that the veteran's 
disability picture has been contemplated by the ratings 
schedule.

Since the available schedular evaluation adequately 
contemplates the veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  See 
38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the veteran has required any hospitalizations 
for residuals of the left thumb fracture.  

With respect to employment, the record indicates that the 
veteran reported constant pain and that it affected his work; 
however, there is nothing in the current objective evidence 
of record to indicate that the veteran's disability causes 
any unusual employment impairment.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is a recognition that industrial capabilities are 
impaired).

Given the lack of evidence showing unusual disability with 
respect to the veteran's service-connected residuals of a 
left thumb fracture, the Board concludes that a remand to the 
RO for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  The Board therefore has determined that referral 
of the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable evaluation for residuals of a left thumb 
fracture from March 19, 1997 to October 14, 2004 is denied.

An increased evaluation for residuals of a left thumb 
fracture from October 15, 2004 is denied.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


